DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 2/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Reasons for Allowance



Claims 1-11 are allowed.




The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a coil component comprising: a base body made of a magnetic material and having a first surface that extends in a first direction and a second direction orthogonal to the first direction and has a first dimension in the first direction larger than a second dimension in the second direction, a second surface that faces the first surface, a third surface that connects an end of the first surface in the first direction and an end of the second surface in the first direction, a fourth surface that faces the third surface, a fifth surface that connects the third surface and the fourth surface, and a sixth surface that faces the fifth surface; a coil conductor having a winding portion that extends around a coil axis intersecting the first surface and the second surface; a first external electrode disposed on the base body and connected to one end of the coil conductor; and a second external electrode disposed on the base body and connected to the other end of the coil conductor, wherein when viewed from a direction of the coil axis, the winding portion includes a first portion that faces the third surface and is curved toward the third surface, a second portion that faces the fourth surface and is curved toward the fourth surface, a third portion that connects the first portion and the second portion and faces the fifth surface, and a fourth portion that connects the first portion and the second portion and faces the sixth surface, wherein radii of curvature of the first portion and the second portion are both smaller than radii of curvature of the third portion and the fourth portion, and wherein when viewed from the direction of the coil axis, a distance between the first portion and the third surface and a distance between the second portion and the fourth surface are both larger than a distance between the third portion and the fifth surface and a distance between the fourth portion and the sixth surface.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-11 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 



Relevant Cited Art





The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847